           Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 1 of 35




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF PUERTO RICO

 PHILIPS MEDICAL SYSTEMS PUERTO                CIVIL No. 3:19-cv-01488
 RICO, INC., PHILIPS MEDICAL
 SYSTEMS NEDERLAND B.V.; AND
 PHILIPS INDIA LIMITED,                        RE: PERMANENT INJUNCTIVE RELIEF
                                               PURSUANT TO THE COMPUTER FRAUD
   Plaintiff,                                  AND ABUSE ACT, 18 U.S.C. §1030,
                                               COPYRIGHT ACT, 17 U.S.C. § 1201,
                 v.                            PUERTO RICO’S INDUSTRIAL AND
                                               TRADE SECRET PROTECTION ACT, 10
 ALPHA      BIOMEDICAL    AND                  P.R. LAWS ANN. §§4131-4141; UNFAIR
 DIAGNOSTIC CORP., COOPERATIVA                 COMPETITION; DIGITAL MILLENNIUM
 DE   SEGUROS   MÚLTIPLES   DE                 COPYRIGHT ACT, 17 U.S.C. § 1201;
 PUERTO RICO,                                  COPYRIGHT INFRINGEMENT, 17 U.S.C.
                                               § 101, et seq. AND DEMAND FOR JURY
   Defendant.                                  TRIAL.



                                AMENDED COMPLAINT

TO THE HONORABLE COURT:

      COMES NOW Philips Medical Systems Puerto Rico, Inc. (“Philips PR”), Philips

Medical Systems Nederland B.V. (“Philips Nederland”) and Philips India Limited

(“Philips India”) (collectively, “Philips” or “plaintiffs”), through their undersigned

attorneys and, in support of this Complaint (“Complaint”), respectfully aver and pray as

follows:

                                  NATURE OF ACTION

      1.        This is an action for permanent injunctive relief to prevent defendant from

causing irreparable harm to plaintiff and for damages to redress injuries suffered by

plaintiffs, all because of the wrongful conduct by defendant, in violation of the

Computer Fraud and Abuse Act, 18 U.S.C. §1030 (“CFAA”), the Copyright Act, 17 U.S.C.

§ 1201, Puerto Rico’s Industrial and Trade Secret Protection Act, 10 P.R. Laws Ann.
            Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 2 of 35




§§4131-4141 (“ITSPA”), Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836, Digital

Millennium Copyright Act (“DMCA”), 17 U.S.C. § 1201, and for Unfair Competition.

                             VENUE AND JURISDICTION

       2.       This Court has subject-matter jurisdiction over the instant action pursuant

to 28 U.S.C. § 1331 (federal question) because the claims for relief asserted in this case

arise under 18 U.S.C. § 1030 (CFAA), 18 U.S.C.§ 1836 (DTSA), and 17 U.S.C. § 1201

(DMCA), and 28 U.S.C. § 1338(a).

       3.       The Court also has supplemental jurisdiction over the claims under Puerto

Rico law pursuant to 28 U.S.C. §1367.

       4.       Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b)(1)

as defendant resides in Puerto Rico. In addition, pursuant to 28 U.S.C §1391(b)(2),

venue in this district is proper because a substantial part of the events or omissions

giving rise to plaintiffs’ claims occurred in this judicial district and/or a substantial part

of the property that is the subject of the action is situated here.

                                      THE PARTIES

       5.       Philips PR is a corporation organized and existing under the laws of the

Commonwealth of Puerto Rico, engaged, among other things, in the sale and servicing

of medical imaging systems that are used at hospitals and medical centers (“Systems” or

“Philips’ Systems”), with its principal place of business located at 9615 Ave. Los

Romeros Montehiedra, Office Centre Suite 512 San Juan PR, 00926-7031. As part of its

trade, Philips PR provides for the repair and maintenance of its products through

authorized field service engineers (“Field Service Engineer(s)”) and/or agents with

accredited access to their host computers’ access restricted areas, protected by

passwords and other security features, among other places, within the Commonwealth

                                              2
            Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 3 of 35




of Puerto Rico, as well as the greater Caribbean and elsewhere. Philips PR is a subsidiary

of Royal Philips Electronics (hereinafter, collectively referred to as “Philips”).

       6.       Plaintiff Philips Nederland is a Netherlands corporation with offices at

Veenpluis 4-6, 5684 PC Best.

        7.      Plaintiff Philips India is a foreign corporation with a principal place of

business in Bangalore, India.

       8.       Defendant Alpha Biomedical and Diagnostic Corp. (“Alpha Biomedical”) is

a corporation organized and existing under the laws of Puerto Rico, engaged, among

other things, in the sale and servicing of medical equipment and supplies, with its

principal place of business located at Carretera 931 Km. 5.2, Barrio Navarro, Sector

Cielito, Gurabo, Puerto Rico 00778. Alpha Biomedical transacts business in this judicial

district and, upon information and belief, enters into contracts with hospitals, imaging

and medical centers for the servicing, repair and maintenance of medical equipment as

part of its trade, including Philips’ Systems.        As further described below in this

Complaint, in performing the services at issue in this action, Alpha Biomedical – by and

through its own respective corporate officers and employees – conducts tests and

diagnostic analysis of Philips’ Systems through the unauthorized access of their host

computers’ access-restricted areas with the purpose of achieving access to trade secret

material.

       9.       Defendant, Cooperativa de Seguros Multipes de Puerto Rico is an

insurance company organized under the laws of the Commonwealth of Puerto Rico or

under the laws of a state of the United States of America or of a foreign country,

authorized to do business in this jurisdiction, who issued insurance policies to cover

defendants for all or some of the claims made through the instant action. Upon

                                              3
         Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 4 of 35




information and belief its address is 38 Calle Nevarez, San Juan PR 00927-4608, PO

Box 363846 San Juan, PR 00936-3846.

                              FACTUAL ALLEGATIONS

A.     The Systems and Protection of the Philips’ CSIP and Proprietary
       Material

        10.   Philips is a company that manufactures diagnostic imaging systems,

healthcare information technology solutions, healthcare informatics, defibrillation, and

patient monitoring and cardiac devices. The company operates in several businesses,

including Imaging Systems, Customer Services, and Clinical Solutions. The Imaging

Systems business consists of x-ray machines (“X-Ray”), Computed Tomography (“CT”),

Magnetic Resonance Imaging (“MRI”), Ultrasound, and Nuclear Medicine (“NM”)

imaging equipment, which are used to create images of various parts of the body in

varied detail for radiologists and cardiologists.

       11.    Philips’ MRI Systems have three components: (1) the operator’s console,

where an operator controls the machine by using, among other things, the system’s host

computer;(2) the admission room, where the machine’s magnet is located and the

patient is placed; and (3) the technical room, where the machine’s equipment is housed.

       12.    MRI Systems are equipped with Ethernet cards and a remote services

network router (“Router”), which permit Phillips to remotely access the MRI Systems

through an encrypted Internet connection.

       13.    The MRI Systems specifically include, but are not limited to: series of

MRIs known as the “Intera 1.5T”, “Achieva 1.5T”, “Panorama 0.23T” models.

       14.    The Systems are complex pieces of medical equipment that rely heavily on

accompanying proprietary software developed and/or owned by Philipsthe specific


                                              4
         Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 5 of 35




versions and functionalities of which can vary among Systems. The proprietary software

is referred as Philips CSIP (“CSIP” stands for customer service intellectual property).

       15.    Philips CSIP is stored in the system’s host computer and includes software

applications/tools, service manuals, documentation, training material, etc. that Philips

PR uses to service medical devices, hereinafter, “Proprietary Materials”.

       16.    Philips CSIP provides authorized users with the tools to open protected

documentation and access other applications that assist users with the maintenance and

servicing, diagnostic, calibration, and other functionalities of Systems and those tools

are provided by Philips only to those authorized to access such tools within Philips CSIP.

       17.    Philips protects Philips CSIP software against unauthorized access or use

by implementing a variety of measures including (i) contractual protections with

employees and customers and (ii) a set of technological, hardware and software tools

and processes as access-control mechanisms.

       18.    As an example of contractual protections implemented by Philips to

protect the Philips CSIP, when Philips sells a Systems to a customer in Puerto Rico,

Philips does not authorize third-party access to the Proprietary Materials as a result of

the sales agreement.

       19.    Because of the sales agreement, the customers or third-party service

providers of their choosing will be able to perform assembly, installation, adjustment,

and testing services on Systems, but customers and third-party providers will have

levels of restricted access to provide those services.

       20.    As an example of tools and processes implemented by Philips, Philips

CSIP software includes proprietary login, user id and access control features to limit and

restrict access to Philips’ authorized users only. This is done in such a way that Philips

                                              5
           Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 6 of 35




and non-Philips users may be granted or denied different degrees of access to certain

elements of—and tools contained within—the Philips CSIP software.

         21.      Philips’ ability to control access to Philips CSIP, and thus to Proprietary

Materials, and to grant or deny certain levels of access to —non-Philips individuals is

important and valuable to Philips because it provides Philips with a means of protecting

its confidential, and trade secret material while also providing Philips itself with the

ability to provide enhanced maintenance and support services to customers. Relatedly,

protection of Philips’ diagnostic log files, and other such Philips’ proprietary data and

trade secrets is of significant commercial value to Philips with respect to Philips’

marketing, servicing, and maintenance services to hospitals, medical centers, and other

Philips PR customers.

         22.      The Philips CSIP implemented with the “Intera 1.5T”, “Achieva 1.5T”,

“Panorama 0.23T” MRI systems constitute copyrighted material.

         23.      More specifically, the “Smart Card Dongle”, and the “MR Response

Generator Tool” are proprietary tools designed and developed by Philips for

interconnecting and communicating with MR’s host computers’ access-restricted areas

to allow access to its Philips CSIP.

         24.      “Philips Medical Systems Security” or “PMSSec” is a proprietary legacy 1

platform2/solution to protect Philips’ CSIP.




1“Legacy. Anything left over from a previous version of the hardware or software. For example, legacy applications
are applications from earlier versions of DOS or Windows”. Barron’s Dictionary of Computer and Internet Terms
(Barron’s Educational Series, Inc. 11th ed. 2013).
2 “Platform. A piece of equipment or software used as a base on which to build something else. For example, a

mainframe computer can serve as a platform for a large accounting system. Microsoft Windows serves as a platform
for application software.” Barron’s Dictionary of Computer and Internet Terms (Barron’s Educational Series, Inc. 11 th
ed. 2013).

                                                          6
           Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 7 of 35




         25.   The “Integrated Security Tool” or “IST” is Philips’ current proprietary

platform/solution used to protect Philips CSIP. IST provides backward compatibility to

support legacy PMSSec protected applications still in use today.

         26.   The “Smart Card Dongle” is a PMSSec and/or IST authentication and

service authorization device utilizing a USB-based smartcard or parallel port dongle that

connects to Philips’ medical equipment’s host computer, to unlock access-restricted

areas which host Philips’ CSIP and Proprietary Material.

         27.   Likewise, the “MR Response Generator Tool” is a standalone software

application that runs on the Field Service Engineer’s (“FSE”) Windows-based laptop.

Access to the MR Response Generator Tool is “validated” by IST/PMSSec platforms, so

that only users who have an entitlement to use the application can generate a response

code. The laptop does not need to be connected to the internet nor Philips’ intranet to

work. The MR Response Generator Tool grants access to Philips’ MRI system’s access-

restricted areas, which host Philips CSIP, through a non-cryptographic challenge–

response mechanism between the FSE’s laptop and the MR system’s host computer.

This method can be used to connect as previously described to the hardware’s host

computer, in lieu of the Smart Card Dongle.

         28.   The MR Response Generator Tool can be installed on any computer that

runs Microsoft Windows OS, XP and higher. However, gaining actual access to the

program is restricted by the IST platform to only those who have an entitlement for the

tools.

         29.   By way of summary, access to plaintiffs’ intellectual property through the

host computer of Philips’ branded medical system occurs in the following way:



                                            7
         Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 8 of 35




              a.      First, a FSE starts an application called “Field Service Framework”

                      (“FSF”);

              b.      Second, this will provide access “Level 0” [Level Zero], with some

                      basic functions that allows the performance of basic configuration,

                      installation, and a few basic diagnostics; and

              c.      Third, within the devices then the FSE has the option to enable

                      advanced/protected software tools to access – through the MRI’s

                      host computer - Philips CSIP- for purposes of running advanced

                      diagnostics.

       30.    Through research and development, and a substantial investment, Philips

has developed ways that allow FSEs to have more tools at their disposal than customers

or non-Philips representatives to service an MRI. This because embedded on the host

computer’s software is the Philips CSIP, which permits a viewer to access Philips’

Proprietary Materials to provide authorized personnel with advanced diagnostics.

       31.    Philips CSIP, which is not available to the public, has varying tiers of

access: Levels 0, 1, 2, and 3. As the level of access increases, the amount of proprietary

information and trade secrets available also increases: (i) Level 0 has some restricted

information, (ii) Level 1 gives “more access,” (iii) Level 2 is assigned to Philips’ FSEs,

and (iv) Level 3 contains a higher level of restricted information and is assigned only to

Philips’ national specialists.

       32.    Third-party vendors and non-Philips’ representatives generally have

“Level 0” [Level Zero] access for conducting basic configuration, installation, and basic

diagnostics of the MRIs.



                                             8
             Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 9 of 35




           33.     To service, calibrate, or maintain an MRI machine without using any of

the Proprietary Materials, a customer or non-Philips representative may use the Basic

Level, which is “Level 0”.

           34.      “Level 0” does not have access to the MRI’s host computers’ access-

restricted        areas,    which      host     protected      intellectual   property   and   require

advanced/protected software tools for entry.3

           35.     Each of the Philips MRI’s host computers prevents unauthorized access to

the Philips’ CSIP without the required control access software tools- i.e. MR Response

Generator Tool and/or Smart Card Dongle – and corresponding IST/PMSSec account.

           36.     At the time of employment with Philips PR, Philips employees, including

FSEs, are required to enter into confidentiality/non-disclosure agreements pursuant to

which they agree not to disclose, in whole or in part, and/or by any means whatsoever,

Philips’ proprietary information and trade secrets.

           37.     As a result, and upon agreeing not to disseminate Philips’ company-owned

confidential or otherwise secret or protected information, FSEs are allowed access to

and trained in the use of its proprietary service applications and Philips’ CSIP for

servicing and repairing Philips’ medical systems.

           38.     Furthermore, as mentioned above, plaintiffs’ “General Terms and

Conditions of Sale and Software License” prevents third-party purchasers from granting

access to or otherwise permitting non-Philips representatives to use its software for

unauthorized purposes or beyond the terms and conditions specified in the license

agreement.



3 For   MRIs, the MR Response Generator Tool and/or Smart Card Dongle.

                                                        9
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 10 of 35




       39.    Plaintiff’s “General Terms and Conditions of Sale and Software License”

does not extend to software or other proprietary information securely hosted within

plaintiffs’ imaging systems, or other equipment’s host computers and intended to assist

Philips’ employees or agents in the installation, testing, service and maintenance of its

products.

       B.     Alpha Biomedical’s unauthorized use of deactivated Philips’
              User ID 34914

       40.    Alpha Biomedical is a third-party provider of maintenance and service for

certain of Philips’ Systems (as well as for various systems of other major manufacturers

in the medical field).

       41.    Alpha Biomedical offers such services, at least in part, by hiring former

Philips’ employees and by improperly using Philips’ confidential, secret and proprietary

information that those employees learned during the course of their employment with

Philips (and which was provided to those employees on a confidential basis and as a

condition of their employment).

       42.    Radames Bracero (“Mr. Bracero”) is a former FSE of Philips PR.

       43.    On February 24, 2012, Mr. Bracero ceased his employment with Philips

PR.

       44.    Philips PR’s authorization for Mr. Bracero to utilize Philips proprietary

service applications and unlock access to Philips’ CSIP through the MRI host computers

continued until May 31, 2012, when his UserID, and IST account, UserID 34914, were

deactivated and his assigned Philips’ engineer laptop with all of Philips’ proprietary




                                           10
          Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 11 of 35




service applications were retrieved, along with his FSE tools, dongles,4 fleet vehicle and

mobile phone.

        45.      Up and until ceasing his employment with Philips PR on February 24,

2012, Mr. Bracero’s designated login credentials for unlocking access to its Philips’ CSIP

and for utilizing plaintiff’s other proprietary service applications remained unchanged

and/or unaltered.

        46.      Unknown to Philips PR at the time, prior to Mr. Bracero’s termination of

employment, he unlawfully misappropriated, extracted, reproduced, downloaded

and/or made copies of Philips’ MR Response Generator Tool for purposes of

circumventing its security features. This, in violation of his terms of employment and

even though Mr. Bracero knew that he had no legal rights in and to Philips’ CSIP and

proprietary service applications.

        47.      Following his employment with Philips PR, Mr. Bracero was hired as a

service technician and/or provided services to Alpha Biomedical by means of its own

respective corporate officers.

        48.      Upon information and belief, Mr. Bracero has been employed by Alpha

Biomedical since then as a field service technician.

        49.      Upon information and belief, after Mr. Bracero’s employment with Philips

PR he knowingly transferred, or otherwise disposed of without permission his Philips’

deactivated login credentials, UserID 34914, and a circumvented copy of the MRI

Response Generator Tool to defendant Alpha Biomedical to allow Alpha Biomedical and

its employees to interconnect and communicate without authorization with plaintiffs’


4“Dongle. 1. a device that attaches to a computer, typically on a USB port, and must be present in order to run a
particular piece of software, but has no other purpose. Dongles are used to prevent unauthorized copying.” Barron’s
Dictionary of Computer and Internet Terms (Barron’s Educational Series, Inc. 11th ed. 2013).

                                                        11
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 12 of 35




MRI host computers’ access-restricted areas, unlock Philips’ CSIP access protection

tools to ultimately gain access to Philip’s copyrighted and trade secret property.

       50.    Alberto Silva (“Mr. Silva”) is also a former employee of Philips PR and

upon information and belief holds the title of biomedical technician in Alpha Biomedical

since June 2008. Mr. Silva works for defendant as an MRI field service technician.

       51.    Upon information and belief, Victor López (“Mr. López”) holds the title of

Service Manager since March 2003 at Alpha Biomedical and works for the defendant as

an MRI field service technician since May 2007.

       52.    Alpha Biomedical and its employees, including Mr. López and Mr. Silva,

have used Mr. Bracero’s deactivated login credentials, copies of his Philips’ laptop

software, the circumvented/hacked Philips’ software applications, such as the MR

Response Generator Tool, among others, to bypass and circumvent Philips’ software

security measures for purposes of accessing data, diagnostic tools, maintenance logs,

and other information and software functionalities beyond authorized levels of access.

       53.    Mr. Bracero’s Philip’s login credential/ IST account - UserID 34914 -did

not have any authority to access the MRI systems because it had been deactivated as of

May 2012.

       54.    Alpha Biomedical and its employees as a non-Philips representative may

use the Basic Level, which is “Level 0” in providing services to Philips’ MRI systems.

       55.    Mr. Bracero’s deactivated credentials were being used by Alpha

Biomedical employees, including Mr. Silva and Mr. López, to bypass access control tools

and access-restricted areas of the MRIs system’s software, specifically, Philips CSIP

Level 1 and Level 2, which is restricted to Philips’ authorized personnel.



                                            12
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 13 of 35




       56.    As a direct and proximate result of these unfair and unlawful actions,

Alpha Biomedical was able to perform servicing on Philips’ Systems of a type that they

were not authorized or granted license to do, and of a type that intruded upon Philips’

proprietary software and trade secrets.

       57.    Upon information and belief, Alpha Biomedical has and currently provides

maintenance and repair services to Philips’ Systems, including, but not limited to, the

Philips’ MRIs, located at Servicios Radiológicos del Este, Condado X-Ray & Ultrasound

(hereinafter, “Condado X-Ray”).

       58.    On April 2008 Condado X-Ray, purchased a “Philips Intera 1.5T” MRI

system from Philips PR. See Quotation attached hereto and made a part hereof as

Exhibit 1.

       59.    The Philips Intera 1.5T’s system computer is the heart of the MRI system.

It runs the application responsible for orchestrating/controlling the equipment to

function for its intended clinical use. It also hosts, through access restricted areas,

Philips’ CSIP used for advanced service of the MRI equipment.

       60.    The system logs for the MRI machines in Condado X-Ray indicate that Mr.

Bracero’s deactivated login credentials, UserID 34914, were used numerous times, after

he ceased his employment with Philips PR and during the years he has been employed

by Alpha Biomedical, to access Philips’ CSIP Level 1 and Level 2, which is authorized

only to Philips’ personnel.

       61.    On or about July 2017, Philips PR conducted an inspection of the MRI

equipment located in Condado X Ray and the system’s log files showed that Mr.

Bracero’s Philips’ deactivated and circumvented login credentials, UserID 34914, had

been used along with plaintiff’s MR Response Generator Tool at various times to unlock

                                          13
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 14 of 35




the MRI’s host computer’s access-restricted areas in order to access its Philips CSIP

Level 1 and Level 2 and the copyrighted and trade secret information contained therein.

See Exhibit 2.

      62.    The system’s log files of the MRI located in Condado X-Ray more

specifically displayed the use of Mr. Bracero’s deactivated credentials, UserID 34914,

and the names “victor” and “silva” next to the recorded entry. Upon information and

belief, the names “victor” and “silva” refer to Mr. Silva and Mr. López, both employees

of Alpha Biomedical at the time of the entry and presently.

      63.    Upon information and belief, Alpha Biomedical employees, including Mr.

Silva and Mr. López, provided maintenance and repair services to MRIs located in

Condado X-Ray at times when the system’s log filed indicate that Mr. Bracero’s

deactivated and circumvented login credentials were used to access the MRI’s host

computer’s access-restricted areas.

      64.    Mr. Silva and Mr. López both for the benefit of his employer, were able to

unlawfully bypass and circumvent Philips’ software security measures for purposes of

accessing protected data, diagnostic tools, maintenance logs, and other information and

software functionalities beyond authorized levels of access.

      65.    Defendant intentionally accessed Philips’ CSIP because the system’s log

files of Condado X-Ray’s MRI machine indicate that CSIP Levels 0, 1, and 2 were locally

rather than remotely accessed multiple times during relevant times.

      66.    Alpha Biomedical used misappropriated trade secret and proprietary

information from Philips’ former employees to gain unauthorized access to Philips CSIP.

      67.    Defendant’s activities specifically involved actively unlawfully bypassing

and circumventing the access-protection and access-limiting features of Philips CSIP.

                                           14
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 15 of 35




While the conduct set forth was confirmed at Condado X Ray -- upon information and

belief—defendant engages in the same improper and unauthorized conduct at sites it

services island wide.

       C. Alpha Biomedical’s actions in the Metro Pavía Health, Inc.
          affiliated hospitals

       65.     On or about April 2018, Alpha Biomedical committed acts at the Metro

Pavia Health System Inc. hospitals that resulted in Alpha Biomedical providing

maintenance and support services for those hospitals and/or medical facilities that were

achieved only because Alpha Biomedical unlawfully exceeded its authorized levels of

access to Philips’s proprietary software on the serviced Philips’ Systems, and did so by

using misappropriated trade secret information to actively circumvent and bypass

access controls in violation of federal and state laws.

       66.     The Metro Pavia Health, Inc. (“Metro Pavia Inc.”) is a chain of hospital in

Puerto Rico, with twelve (12) affiliated hospitals and more than 5,000 professionals.

       67.     Among the Metro Pavia Inc. affiliated hospitals is Hospital Metropolitano

Dr. Susoni, Arecibo (“Hospital Dr. Susoni”) and Pavia Breast & Imaging (“Pavia Breast

& Imaging”).

       68.     Among other equipment, on December 2010, Hospital Dr. Susoni acquired

an Achieva 1.5T MRI system from Philips PR. See Quotation attached hereto and made

a part hereof as Exhibit 3.

       69.     Among other equipment, on September 2009, Pavia Breast & Imaging

acquired an Achieva 1.5T MRI system from Philips PR. See Quotation attached hereto

and made a part hereof as Exhibit 4.




                                             15
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 16 of 35




      70.    On December 2012, Philips PR executed a Customer Care Service

Agreement with Metro Pavia Health System (the “Metro Pavia Inc. Service Agreement”)

for the repair, maintenance, and warranty work on Philips equipment in the Metro

Pavia Inc. hospitals and facilities for an annual total of $2,001,491.79. See Exhibit 5.

      71.    The Metro Pavia Inc. Service Agreement was originally set to expire on

November 2016, but the agreement was later amended to extend its duration to

December 2017.

      72.    On December 2017, surprisingly, Metro Pavia Inc. informed Philips PR

that it will not renew the Metro Pavia Inc. Service Agreement and would instead

contract with Alpha Biomedical for the same services.

      73.    Upon information and belief, during the month of April 2018, Alpha

Biomedical was called upon to provide repair and maintenance works to Philips’

Systems at various of the Metro Pavia Inc. affiliated hospitals, including Hospital Dr.

Susoni and Pavia Breast & Imaging.

      74.    Upon information and belief, Alpha Biomedical, through its employees,

hacked and/or illegally accessed the Achieva 1.5T Software manipulating and/or

circumventing access-control measures that effectively control access to Philips CSIP by

using a fake UserID and IST account, “UserID 12345”. By using UserID 12345 Alpha

Biomedical was able to bypass and circumvent additional access-control measures by

using and exploiting functionalities within the System that would not have been

available to its employees had he gained access to the System via authorized methods,

such as advanced diagnostics.




                                            16
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 17 of 35




       75.    The unidentified UserID 12345 has a Philips’ CSIP tier of access including

Level 1, Level 2, and Level 3, each of which is restricted to Philip’s authorized personnel,

in fact Level 3 is assigned exclusively to Philips’ national specialists.

       76.    The Philips’ IST central backend database (at Philips’ headquarters),

named Philips Medical System Security (“PMSSec”), keeps a track of all IST account

numbers ever issued by Philips and the current and historical access levels granted to

such accounts.

       77.    PMSSec shows that there is no matching account number for IST number

“12345” and that there was no valid variation of IST #12345 assigned to Puerto Rico in

April 2018.

       78.    On or about May 2018, Hospital Dr. Susoni placed a request for

maintenance and support with Philips PR. Accordingly, a Philips PR FSE analyzed the

Achieva 1.5T system’s log files, which showed that the System had been accessed on

April 29, 2018 using the circumvented UserID and IST account. See Exhibit 6.

       79.    Specifically, the system’s log file of the Achieva 1.5T located in Hospital Dr.

Susoni disclosed that UserID 12345 logged in during the time Alpha Biomedical was the

service and maintenance provider of the system.

       80.    Likewise, on or about May 2018, Pavia Breast & Imaging placed a request

for maintenance and support with Philips PR. Accordingly, a Philips PR FSE analyzed

MR’s the System’s log files, which showed that the Achieva 1.5T had been accessed on

April 28, 2018 using “UserID 12345”. The system’s log file showed that the UserID

12345 logged in during the time Alpha Biomedical was providing service to the system.

See Exhibit 7.



                                              17
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 18 of 35




      81.    The manners in which Alpha Biomedical and its employees were able to

manipulate – i.e. create, remove, spoof or bypass –security control measures without an

active and authorized Philips’ IST/PMSSec account to gain access to Philips CSIP and

Proprietary Materials was not authorized by plaintiff and has been pursued by

defendant clandestinely.

      82.    Upon information and belief, Alpha Biomedical’s conduct—and the

conduct of those working for defendant—is not limited in time or geographic location to

the identified events at the Hospital Dr. Susoni and Pavia Breast & Imaging. Upon

information and belief, Alpha Biomedical’s conduct—and the conduct of those working

for defendant and for the benefit of the corporation —is, instead, representative of

widespread and ongoing conduct.

      D. The Damages and/or “loss”

      83.    Alpha Biomedical has impaired the integrity of the Intera 1.5 Software

and the Achieva 1.5T Software by copying and modifying them to disable access

controls, and thereby allowing unauthorized users to gain unrestricted access to

protected material.

      84.    The Intera 1.5 Software and the Achieva 1.5T Software have been

damaged because it is meant to protect Philips’s intellectual property and because of

defendant’s conduct they are no longer preforming said functionality.

      85.    Philips PR and the other plaintiffs have suffered loss that far exceeds

$5,000 in value in a one-year period. It has incurred in costs following the engagement

of iDiscovery Solutions, Inc., forensic expert, and has spent many hours attempting to

determine how the breaches occurred, conducting a damage assessment, restoring the



                                          18
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 19 of 35




data and program/system, making technical updates to reduce future breaches and

deploying technical updates, among others.

      86.    Plaintiff’s ability to attract and retain customers for the repair and

maintenance of its products depends on the continued security and integrity of the

Philips’ CSIP embedded on the equipment it manufactures, which allow for conducting

advanced tests and diagnostic analyses not available to the public.

      87.    Unless permanently enjoined, defendant’s actions will continue to cause

harm to Philips, and Philips has no adequate remedy at law.

                             FIRST CAUSE OF ACTION
                              18 U.S.C. §1030(a)(2)(C)
                                      (CFAA)

      88.    Plaintiffs repeat and reallege the averments set forth above.

      89.    A person infringes Section 1030(a)(2) of the CFAA if he/she “intentionally

accesses a computer without authorization or exceeds authorized access, and thereby

obtains … information from any protected computer”. See 18 U.S.C. §1030 (a)(2).

      90.    Protected applications require a computer to execute proprietary

application code in order to function and produce the output designed.

      91.    Plaintiffs maintain proprietary and/or ownership rights over the Intera 1.5

Software and the Achieva 1.5T Software and all data and trade secret material securely

hosted within plaintiff’s MRI’s host computers.

      92.    Philips’ CSIP interconnects and communicates with its MRI’s host

computers’ access-restricted areas to allow access.

      93.    Philips CSIP embedded into the MRI’s host computers prevents

unauthorized access to Philips’ Proprietary Materials without the required



                                           19
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 20 of 35




advanced/protected tools – i.e. MR Response Generator Tool, and/or Smart Card

Dongle – and corresponding IST/PMSSec account.

      94.    The MRI equipment such as, but not limited to, Philips Intera 1.5T,

Achieva 1.5T, and Panorama 0.23T are protected computers since they are affected by,

used or involved in interstate commerce and are connected and operate through the

Internet.

      95.    Following his employment with Philips PR, plaintiff              rescinded Mr.

Bracero’s, permission to use – through the MRI host computers – Philips’ CSIP for

purposes of accessing the trade secret/copyrighted/confidential information contained

therein to run advanced diagnostics by, among other things, deactivating his UserID

and IST accounts.

      96.    Alpha Biomedical’s actions of using a copy of the hard drive of the laptop

that Mr. Bracero copied from Philips, the hacked and/or circumvented MR Response

Generator Tool, and/or Mr. Bracero’s deactivated login credentials and creating and

using the fake UserID and IST account, “ID 12345”to interconnect and communicate

with Philips’ MRI’s host computers’ access-restricted areas for purposes of gaining

access to Philips’ Proprietary Materials and its intellectual property, and providing

their customers with advanced diagnostics through the use of plaintiff’s trade

secret/copyrighted    material/confidential    information,     constitute   an   intentional

procurement/improper access of computer information – i.e. without authorization.

      97.    All    access to   the   secure       areas of   the Philips    branded   MRIs

containing/hosting plaintiff’s proprietary information have exceeded authorization.

      98.    Access by Alpha Biomedical in Condado X-Ray, Hospital Dr. Susoni and

Pavía Breast & Imaging resulted in them providing maintenance and support services

                                              20
         Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 21 of 35




for those facilities achieved only because Alpha Biomedical unlawfully exceeded

authorized levels of access to Philips’ CSIP, and did so specifically by illegally

circumventing and wrongfully bypassing protective measures.

        99.    Defendant exceeded levels of authorized access to the MRI Systems

because the software licensing that accompanied the sale of the MRI Systems did not

extend to programs like the CSIP tool, and defendant had no authority whatsoever from

Philips to access the Philips CSIP during the instances revealed by the MRI machines’

logs.

        100.   Most particularly, Philips’ “General Terms and Conditions of Sale and

Software License” does not extend to Proprietary Service Applications           or other

proprietary information securely hosted within plaintiff’s MRI’s host computers and

intended to assist Philips’ employees or agents in the installation, testing, service and

maintenance of its products; and prevents third-party purchasers from granting access

or otherwise permitting non-Philips representatives to use its software for unauthorized

purposes or beyond the terms and conditions specified in the license agreement.

        101.   All of defendant’s actions, as previously outlined, have been intentional,

malicious, and/or willful to gain an unfair commercial advantage.

        102.   All of defendant’s actions, as previously outlined, occurred after Mr.

Bracero and Mr. Silva ceased working for Philips PR.

        103.   Philips is authorized to bring this cause of action under the CFAA against

defendant because it has been proximately harmed by defendant’s unauthorized access

to protected information in the Philips CSIP, which is data stored in the MRI System but

owned by Philips.



                                            21
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 22 of 35




       104.   Through defendant’s actions, as outlined in paragraphs above, defendant

has obtained information from protected computers, since the data contained where the

MRIs and other systems defendant wrongfully accessed securely host Philips’ CSIP,

constitutes trade secret/confidential information of high commercial value and

importance, useful to any entity which would compete with Philips PR, if publicized.

       105.   CSIP Levels 1, 2, and 3 contain proprietary information that is not

available to the public, and the logs from the MRI Systems reveal that Proprietary

Materials were accessed multiple times from the MRI Systems.

       106.   Section 1030(g) of the CFAA expressly provides that “[a]ny person who

suffers damage or loss because of a violation of this section [§1030] may maintain a civil

action against the violator to obtain compensatory damages and injunctive relief or

other equitable relief”, so long as one of the five factors listed in Section 1030(c)(4)(A)(i)

is present. See 18 U.S.C. §1030(g).

       107.   Defendant’s actions have caused and will continue to cause plaintiff to

suffer “damage” and “loss”, as those terms are defined in Sections 1030(e)(8) and

1030(e)(11) of the CFAA (18 U.S.C.A. §§1030(e)(8) and 1030(e)(11)), respectively,

substantially in excess of $5,000.00 over a one-year period.

       108.   With respect to “loss”, plaintiffs have already incurred costs in excess of

$5,000.00 over a one-year period investigating defendant’s security breach or intrusion

into the MRI’s host computers by engaging the services of experts to ascertain how it

occurred. In addition, Philips has spent many hours conducting independent

investigations to evaluate the MRI’s hacked system for damage to its security protocols;

attempting to update, reprogram, restore and/or reconfigure said equipment’s security

protocols; preventing defendant’s infiltration and gathering of plaintiff’s trade

                                             22
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 23 of 35




secrets/confidential information; and/or otherwise analyzing the circumstances of

defendant’s unauthorized access into the Philips’ CSIP.

       109.   With respect to “loss”, Philips PR has also experienced lost revenue as a

direct and proximate result of defendant’s wrongful and unfair actions. Plaintiffs have

already lost the value of the Metro Pavia Inc. Service Agreement, a multi-million-dollar

valued contract, and in all likelihood other service contracts.

       110.   With respect to “damage”, among other, plaintiffs have already suffered

the disruption and/or impairment to the integrity and/or security of the Intera 1.5T

Software and Achieva 1.5T Software.

       111.   As such, pursuant to 18 U.S.C.A. §1030(g), plaintiff is entitled to maintain

this civil action against defendant to obtain compensatory damages and injunctive or

other equitable relief for the reasons identified above. Defendant’s conduct involves at

least one of the factors identified in 18 U.S.C.A. §1030(c)(4)(A)(i), including the factor

set forth in subclause (I): the loss to plaintiff and its customers as a result of defendant’s

conduct during a one-year period aggregating at least $5,000.00 in value.


                             SECOND CAUSE OF ACTION
                                17 U.S.C. § 101, et seq
                              (Copyright Infringement)

       112.   Plaintiff repeats and realleges the averments set forth above.

       113.   Philips is the owner of the Philips’ CSIP software embedded in the MRI

equipment located at Hospital Dr. Susoni, Pavia Breast & Imaging and Condado X-Ray,

referenced here as the Intera-Achieva-Panorama Software, of which substantially

consist of material wholly original and is copyrightable subject matter under the laws of

the United States. For each copyright, Philips has complied in all respects with the


                                             23
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 24 of 35




Copyright Act and all of the laws of the United States governing copyrights and has

received certificates of registration from the Register of Copyrights. See Exhibit 8.

       114.   At all times, Philips has been the owner of all rights, title, and interest to

each of the copyrights in suit.

       115.   Defendant engaged in direct and/or contributory copyright infringement

by copying, reproducing, distributing, displaying, using, and/or creating unauthorized

derivative works of the Intera-Achieva-Panorama Software and/or parts thereof,

without authorization.

       116.   Defendant has further engaged in acts of copyright infringement by

creating copies of Philips’ Proprietary Materials in the memory of the Intera-Achieva-

Panorama Software by its unauthorized use of the software.

       117.   All of the defendant's acts were and are performed without the permission,

license, or consent of Philips.

       118.   Alpha Biomedical has derived substantial financial benefit from

infringement of plaintiff’s copyrights allowing its employees to run advanced tests and

diagnostics on the equipment they service that defendant would not have had but for its

improper conduct, in addition to causing damages to Philips that include business

losses, unfair competition, and intrusion upon trade secrets.

       119.   Defendant has willfully infringed, and unless enjoined will continue to

willfully infringe Philips’ copyrights.

       120.   Defendant has willful and deliberate infringement of Philips’ copyrights

entitles plaintiff to an award of its attorney fees pursuant to 17 U.S.C.A. § 505.




                                             24
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 25 of 35




                             TIHRD CAUSE OF ACTION
                               17 U.S.C. § 1201, et seq.
                                      (DMCA)

       121.   Plaintiffs repeat and reallege the averments set forth above.

       122.   Plaintiffs employ numerous technological measures including, but not

limited to, a valid UserID and IST account, a “Smart Card Dongle” – an authentication

and service authorization device- the “MR Response Generator Tool” – a protection

scheme and protocol- all to protect and control access to copyrighted material in the

MRI systems it manufactures.

       123.   Alpha Biomedical has engaged in conduct that circumvents a technological

measure that effectively controls access to a copyrighted work, including using and/or

creating a deactivated and fake UserID and IST account, and reproducing a copy of a

circumvented and/or hacked MR Response Generator Tool, among other infringing

conduct to gain access to protected information.

       124.   Defendant intentionally used tools and/or credentials to defeat and

circumvent technological measures that control access to Philips’s protected software,

the Philips’ CSIP embedded in the MRI systems.

      125.    Alpha Biomedical has intentionally and/or knowingly circumvented

technological measures that effectively control access to a work or works protected

under Title 17, in violation of 17 U.S.C. § 1201(a)(1)(A) of the DMCA.

       126.   Defendant has not obtained the right to use or access Philips CSIP from

plaintiffs. All of defendant’s acts were and are performed without permission, license or

consent of plaintiffs.

       127.   Upon information and belief, defendant has received substantial benefits,

revenues, compensation and/or cost savings as a direct and proximate result of the

                                            25
          Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 26 of 35




foregoing unfair and wrongful scheme.

         128.   Plaintiffs are entitled to the remedies provided by 17 U.S.C. § 1203,

including but not limited to, injunctive relief, compensatory damages or statutory

damages, punitive damages, and costs and attorneys’ fees in amounts to be proven at

trial.

         129.   Defendant has willfully infringed, and unless enjoined will continue to

unlawfully infringe plaintiffs’ copyrighted content, as set forth above, by knowingly

circumventing access controls to plaintiffs’ copyrighted software in violation of 17

U.S.C. § 1201 et seq.

                              FOURTH CAUSE OF ACTION
                                  18 U.S.C. § 1836
                                      (DTSA)

         130.   Plaintiffs repeat and reallege the averments set forth above.

         131.   Philips’ CSIP and Philips’ Proprietary Materials contained therein

constitute trade secrets, since the absconded proprietary information obtained by

defendant through the circumvention of access control measures is of high commercial

value and importance, and is useful to any entity, which would compete with plaintiffs,

including Philips PR, if publicized.

         132.   Philips’ CSIP and Philips’ Proprietary Material contain confidential and

proprietary trade secrets, which include, without limitation, maintenance logs, service

manuals, documentation, training material, information and software data that assists

FSEs with the maintenance and servicing, diagnostic, calibration, and other and

functionalities of Systems - information necessary for Philips to conduct their business

in a competitive marketplace.



                                              26
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 27 of 35




       133.   Philips through a considerable investment in research and development

has found ways to develop, design, and enhance the company’s products, services, and

technologies. These efforts have led the company to create a series of trade secrets used

by Philips to gain an economic advantage.

       134.   Indeed, Philips PR relies upon these trade secrets to achieve an advantage

in the marketplace with respect to the quality, range, and efficiency of the repair and

maintenance services that it is able to offer and with respect to pricing related thereto.

Additionally, Philips PR relies on the its trade secret proprietary software and access

control systems to protect the public from potential unnecessary radiation exposure as a

result of modification or customization of the systems by unauthorized or insufficiently

trained users.

       135.   At all times relevant, plaintiffs have undertaken significant efforts and

invested substantial time and money to protect Philip’s CSIP, and Philips Proprietary

Materials contained therein.

       136.   Among the steps taken to ensure the protection and non-disclosure of its

proprietary computer systems and trade secret information contained therein, Philips

PR requires that its employees enter into a Confidentiality Agreement precluding the

disclosure – either directly or indirectly – of any information that would be contrary to

plaintiff’s private interests, including, without limitation, any secret or confidential

information relating to the business of Philips.

       137.   As additional measures taken to ensure the protection and non-disclosure

of its proprietary computer systems and trade secret information contained therein,

Philips keeps the Proprietary Materials in secure and restricted areas of its MRI’s host

computers protected by access control tools.

                                            27
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 28 of 35




       138.    Beyond that, to ensure the protection and non-disclosure of its proprietary

computer systems and trade secret information contained in Philips CSIP, Philips PR

does not disclose the same to individuals or entities not authorized to access such

information.

       139.    Among other steps taken to ensure the protection and non-disclosure of its

proprietary computer systems and trade secret information contained therein, plaintiffs’

MRI’s host computers prevent the unauthorized access to Philips’ CSIP without the

required advanced/protected software tools – i.e. MR Response Generator Tool, and/or

Smart Card Dongle – and corresponding IST/PMSSec account, which serve as access

control measures.

       140.    Philips has expended significant money and effort in developing the

Philips CSIP and access control systems, and the information would be difficult to

properly acquire or duplicate by defendant or other competitors of Philips PR.

       141.    Alpha Biomedical employees misappropriated Philips’ trade secrets by

acquiring them through unlawful means, disclosing and using them on behalf of

plaintiffs’ competitor, and in derogation of plaintiffs’ interests, and continuing to retain

possession of them to this day, all in violation of the DTSA, 18 U.S.C. § 1836, et seq.

       142.    Defendant has misappropriated plaintiff’s trade secrets mostly by using

Mr. Bracero’s deactivated login credentials, a circumvented/hacked version of Philips’

MR Response Generator Tool, and/or a fake UserID and IST account, “ID 12345” to

unlock plaintiff’s MRI’s host computers’ access-restricted areas; and by ultimately

gaining access to Philips’ Proprietary Materials to unfairly run advanced and more

efficient tests and diagnostics for its clients, to the detriment of plaintiffs.



                                              28
             Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 29 of 35




            143.   Upon information and belief, defendant’s actions occurred after and/or

continued to occur after the DTSA enactment date.

            144.   Plaintiffs’ trade secrets have been transferred to and maintained on Alpha

Biomedical computers and other devices and remain in the possession of Alpha

Biomedical and its agents and/or employees.

            145.   Plaintiffs’ trade secrets relate to products and services used in, or intended

for use in, interstate commerce.

            146.   As a direct and proximate cause of defendant’s wrongful conduct, plaintiffs

have suffered and will continue to suffer incalculable financial losses, imminent and

permanent irreparable harm, loss of the confidentiality of their trade secrets, loss of

goodwill, loss of business opportunities, and other continuing harm and damages.

            147.   The losses and harm to plaintiffs is ongoing and cannot be remedied by

damages alone.

            148.   Plaintiffs have no adequate remedy at law for sufficient compensation for

the wrongs committed by defendant.

            149.   Defendant has acted willfully, maliciously, and with reckless disregard to

the rights of Plaintiff, entitling plaintiffs to recovery of double damages and recovery of

their reasonable attorneys’ fees as provided by 18 U.S.C. §1836(b)(3)(C)(D).

                                     FIFTH CAUSE OF ACTION5
                                  10 P.R. LAWS ANN. §§4131-4141;
                                             (ITSPA)

            150.   Plaintiffs repeat and reallege the averments set forth above.

5 PhilipsPR does not aver or disclose the precise details of the trade secrets/confidential information contained within
its MRI’s host computers because plaintiffs are not required to do so under ITSPA, for it would result in their public
disclosure. See 10 P.R. Laws Ann. 10 P.R. Laws Ann. §4139.

                                                          29
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 30 of 35




       151.   Section 4132 of ITSPA defines “trade secret” as “any information – (a)

That has a present or a potential independent financial value or that provides a business

advantage, insofar as such information is not common knowledge or readily accessible

through proper means by persons who could make a monetary profit from the use or

disclosure of such information; and (b) for which reasonable security measures have

been taken, as circumstances dictate, to maintain its confidentiality.” See 10 P.R. Laws

Ann. §4132.

       152.   Philip’s CSIP is not available for public use and defendant used its

employees or agents’ gained knowledge to the same while employed by Philips PR to

illegally access Philips’ Proprietary Materials.

       153.   Philips’ CSIP and the Proprietary Materials contained therein constitute

trade secrets, as that term is defined by ITSPA, inasmuch as the absconded proprietary

information obtained by defendant through the circumvention of access control

measures is of high commercial value and importance, and is useful to any entity, which

would compete with Philips or the other plaintiffs, if publicized.

       154.   At all times relevant, plaintiffs have undertaken significant efforts and

invested substantial time and money to protect Philip’s CSIP, and data contained

therein, which constitute valuable property belonging to plaintiff.

       155.   Among the steps taken to ensure the protection and non-disclosure of its

proprietary computer systems and trade secret information contained therein, Philips

requires that its employees enter into a Confidentiality Agreement precluding the

disclosure – either directly or indirectly – of any information that would be contrary to

plaintiff’s private interests, including, without limitation, any secret or confidential

information relating to the business of Philips.

                                            30
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 31 of 35




       156.   Among the measures taken to ensure the protection and non-disclosure of

its proprietary computer systems and trade secret information contained therein,

Philips maintains the Proprietary Materials in secure or restricted areas of its MRI’s

host computers protected by access control tools.

       157.   Beyond that, Philips does not disclose the same to individuals or entities

not authorized to access such information.

       158.   Among the steps taken to ensure the protection and non-disclosure of its

proprietary computer systems and trade secret information contained therein, plaintiffs’

MRI’s host computers prevent the unauthorized access to Philips’ CSIP without the

required advanced/protected software tools – i.e. MR Response Generator Tool, and/or

Smart Card Dongle – and corresponding IST/PMSSec account, which serve as control

measures.

       159.   As per Section 4134 of ITSPA “any natural or juridical person who

misappropriates a trade secret shall be held accountable for any damages caused to its

owner”. See 10 P.R. Laws Ann. §4134.

       160.   Defendant has misappropriated plaintiff’s trade secrets – as that term is

defined by ITSPA – by using Mr. Bracero’s deactivated login credentials, a

circumvented/hacked version of Philips’ MR Response Generator Tool, and/or a fake

UserID and IST account (“ID 12345”) to unlock plaintiff’s MRI’s host computers’ access-

restricted areas; and by ultimately gaining access to Philips’ Proprietary Materials to

unfairly run advanced and more efficient tests and diagnostics to its clients.

       161.   Defendant knows or should know that the acquisition of plaintiff’s trade

secrets is being conducted through improper means.



                                             31
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 32 of 35




       162.   Defendant has knowingly taken said property of plaintiff without

authorization and/o through improper means and used it for its own benefit –

commercial advantage- and to the economic detriment of Philips.

       163.   As a direct and proximate result of defendant’s actions, Philips has been

damaged in an amount no less than ONE AND A HALF MILLION DOLLARS

($1,500,000.00 US).

       164.   Accordingly, defendant is liable to Philips under ITSPSA, 10 P.R. Laws

Ann. §§4131-4141, which provides for the protection of information that procures a

competitive advantage for its owner – i.e. Philips.

       165.   Unless enjoined defendant will continue to have access and continue to

use plaintiff’s trade secrets for their own profit, financial benefit and improper business

advantage.

       166.   Plaintiffs have been and in the absence of a permanent injunction will

continue to be irreparably harmed and damaged by defendant’ actions, and they have no

adequate remedy at law.

                             SIXTH CAUSE OF ACTION
                               (Unfair Competition)

       167.   Plaintiffs repeat and reallege the averments set forth above.

       168.   Plainly, defendant’s actions constitute unfair methods of competition and

unfair and deceptive acts under Puerto Rico law, inasmuch as defendant has entered

into contracts and/or performed services relying on trade secret/confidential

information belonging to plaintiffs, obtained through improper or clandestine means.




                                            32
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 33 of 35




       169.   Philips’ ability to attract and retain customers for repair and maintenance

of its products depends on the continued security and integrity, and the proprietary

features of its Philips’ CSIP.

       170.   When entering into contracts with hospitals and imaging centers, or other

third-party service providers, for the repair and maintenance of Philips’ branded

equipment, defendant relies on its improper and unauthorized access to Philips’ CSIP

thus misrepresent their rights to access/use such CSIP and therefore, their expertise and

capabilities to service the equipment. Through such conduct, defendant has gained an

improper competitive advantage over Philips that, inter alia, caused or may cause

Philips to be underbid or to otherwise lose out on business that it would have otherwise

obtained.

       171.   Defendant’s actions have provided Alpha Biomedical with competitive

advantages with respect to the services that they are able to offer, and the pricing

associated with those services. These are certainly benefits that defendant would not

have had but for its improper conduct in accessing and using Philips’ CSIP beyond the

permitted and authorized level.

       172.   As a direct and proximate result of defendant’s unfair competition,

plaintiffs have been damaged in an amount of no less than ONE AND A HALF MILLION

DOLLARS ($1,500,000.00 US).

                                 PERMANENT INJUNCTION

       173.   Plaintiffs repeat and reallege the averments set forth above.

       174.   In addition to monetary damages and other relief sought herein, plaintiffs

petition the district court for entry of a permanent injunction, prohibiting defendant—

including any and all agents, employees, officers or directors of Alpha Biomedical or

                                            33
           Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 34 of 35




others within its control—from engaging in, participating in, or assisting with any and

all unauthorized access to Philips’ CSIP and any and all access and use of Philips’

Proprietary Materials contained therein, that exceeds Alpha Biomedical authorizations

or that otherwise makes unauthorized use of Philips’ CSIP and Philips’ Proprietary

Materials , and any such other injunctive relief as the Court deems just and proper.

                                      JURY DEMAND

            Plaintiffs hereby demand a trial by jury on all issues triable to a jury.

       WHEREFORE, plaintiffs respectfully request this Honorable Court to enter

judgment against defendant as follows:

      1.       Declaring defendant to be in violation and liable to plaintiffs under each of

the Causes of Action set forth herein;

      2.       Permanently enjoining Alpha Biomedical from any further use of

plaintiffs’ copyrighted, confidential or proprietary information, trade secrets, or any

other information of value to plaintiffs that is unlawfully in the possession of the

defendant and its agents, employees, officers or directors;

      3.       Enjoining defendant from trashing, deleting or destroying any electronic

or computer information (“ESI”, electronically stored information) pending the outcome

of this lawsuit;

      4.       Awarding monetary damages to plaintiffs, including but not limited to

compensatory damages and statutory, enhanced, and punitive damages, to the extent

recoverable by law;

      5.       Awarding in plaintiffs’ favor all costs and attorneys’ fees incurred;

      6.       Granting any other relief to plaintiffs as this Court deems just,

appropriate, and equitable.

                                               34
        Case 3:19-cv-01488-BJM Document 9 Filed 08/02/19 Page 35 of 35




      RESPECTFULLY SUBMITTED.

       WE HEREBY CERTIFY that on this same date, we electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will provide

notice to all counsel of record.

       In San Juan, Puerto Rico, this 2nd day of August of 2019.

                               ADSUAR MUÑIZ GOYCO
                             SEDA & PÉREZ-OCHOA, PSC
                                     P.O. Box 70294
                            San Juan, Puerto Rico 00936-8294
                                   Tel: 787.756.9000
                                   Fax: 787.756.9010
                               Email: epo@amgprlaw.com
                                      larroyo@amgprlaw.com
                                      acasellas@amgprlaw.com

                                   /s/Eric Pérez-Ochoa
                                     Eric Pérez-Ochoa
                                   USDC-PR No. 206314

                                /s/Lourdes Arroyo Portela
                              LOURDES ARROYO PORTELA
                                   USDC-PR No. 226501

                             s/Alexandra Casellas Cabrera
                           ALEXANDRA CASELLAS CABRERA
                                 USDC-PR No. 301010

                                   Counsel for Plaintiffs




                                            35
